


110 HR 1074 IH: Reducing the Need for Abortion and Supporting Parents

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1074
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Ryan of Ohio (for
			 himself, Ms. DeLauro,
			 Mr. Langevin,
			 Ms. Herseth,
			 Mr. Emanuel,
			 Ms. Eshoo,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Ms. McCollum of Minnesota,
			 Mr. Price of North Carolina,
			 Mr. Doyle,
			 Mrs. Maloney of New York,
			 Mr. Kennedy,
			 Mr. George Miller of California,
			 Mr. Kucinich,
			 Mr. Moran of Virginia,
			 Mr. Crowley,
			 Mr. Smith of Washington,
			 Mr. Courtney,
			 Mr. McGovern,
			 Ms. Wasserman Schultz,
			 Mr. Larson of Connecticut,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Obey, Mr. DeFazio, and Mr.
			 Blumenauer) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for programs that reduce the number of
		  unplanned pregnancies, reduce the need for abortion, help women bear healthy
		  children, and support new parents.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Reducing the Need for Abortion and Supporting Parents
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					Sec. 4. Eligibility of Indian tribes for awards.
					Title I—Education Programs for Preventing Teen
				Pregnancies
					Sec. 101. Findings.
					Sec. 102. Education programs for preventing teen
				pregnancies.
					Title II—Reauthorization of Certain After-School
				Programs
					Sec. 201. Findings.
					Sec. 202. Reauthorization of certain after-school
				programs.
					Title III—Teen Pregnancy Prevention Incentive Grants
					Sec. 301. Teen pregnancy prevention incentive
				grants.
					Sec. 302. Establishing national goal to prevent teen
				pregnancy.
					Title IV—Demonstration Grants to Encourage Creative Approaches to
				Teen Pregnancy Prevention
					Sec. 401. Demonstration grants to encourage creative approaches
				to teen pregnancy prevention.
					Title V—National Campaign to Enlist Parents in Preventing Teen
				Pregnancy
					Sec. 501. Findings.
					Sec. 502. Establishment of a national center for parents of
				adolescents; provision of challenge grants for State and local
				programs.
					Title VI—Clarification of Continued Medicaid Coverage of Family
				Planning Services
					Sec. 601. Clarification of continued Medicaid coverage of
				family planning services.
					Title VII—Expanded Medicaid Eligibility for Family Planning
				Services
					Sec. 701. Expanded Medicaid eligibility for family planning
				services.
					Title VIII—Disclosure of Information for Abortion
				Services
					Sec. 801. Disclosure of information for abortion
				services.
					Title IX—Medicaid and SCHIP Coverage of Pregnant
				Women
					Sec. 901. State option to expand or add coverage of certain
				pregnant women under Medicaid and SCHIP.
					Sec. 902. Coordination with the maternal and child health
				program.
					Sec. 903. Increase in SCHIP income eligibility.
					Sec. 904. Outreach program to encourage those eligible for
				services to enroll.
					Title X—Title X of Public Health Service Act
					Sec. 1001. Short title.
					Sec. 1002. Authorization of appropriations.
					Title XI—Pregnancy as Preexisting Condition
					Sec. 1101. Removal of pregnancy as a preexisting condition
				under individual health insurance coverage.
					Title XII—Increasing Women’s Knowledge About Their
				Pregnancy
					Sec. 1201. Grants to health centers for purchase of ultrasound
				equipment.
					Sec. 1202. Services to patients receiving positive test
				diagnosis for Down syndrome or other prenatally diagnosed
				condition.
					Title XIII—Preventing Domestic Violence and Sexual
				Assault
					Sec. 1301. Separate program to identify and treat pregnant
				women and new mothers who are victims of domestic violence, dating violence,
				sexual assault, or stalking.
					Sec. 1302. Additional authorization of appropriations for
				public campaign to increase public awareness.
					Title XIV—Support for Pregnant and Parenting Students
					Sec. 1401. Support services for students of institutions of
				higher education.
					Sec. 1402. Child care access means parents in school
				program.
					Title XV—Federally-Funded Homes for Pregnant and Parenting
				Women
					Sec. 1501. Counseling requirements.
					Sec. 1502. Treatment of pregnant and parenting
				women.
					Title XVI—Expansion of Adoption Credit and Adoption Assistance
				Programs
					Sec. 1601. Expansion of adoption credit and adoption assistance
				programs.
					Title XVII—Providing Support to New Parents
					Sec. 1701. Increased support for WIC program.
					Sec. 1702. Nutritional support for low-income
				parents.
					Sec. 1703. Increased funding for the Child Care and Development
				Block Grant program.
					Sec. 1704. Teenage or first-time mothers; free home visits by
				registered nurses for education on health needs of infants.
					Sec. 1705. Grants for increasing public awareness of resources
				available to women preparing for child birth.
					Title XVIII—Collecting and Reporting Abortion Surveillance
				Data
					Sec. 1801. Grants for collection and reporting of abortion
				surveillance data.
					Sec. 1802. Report on reasons why women choose to have an
				abortion.
				
			2.Findings;
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)There are 1,290,000 abortions annually in
			 America and one in five pregnancies ends in abortion.
				(2)49 percent of all pregnancies in America
			 are unintended. Excluding miscarriages, 54 percent of unintended pregnancies
			 end in abortion.
				(3)57 percent of
			 women who have abortions have incomes below 200 percent of the poverty
			 level.
				(4)Rates of
			 unintended pregnancy in the United States increased by nearly 30 percent among
			 low-income women between 1994 and 2001, and a low-income woman today is about 4
			 times as likely to have an unintended pregnancy as her higher income
			 counterpart.
				(5)Levels of
			 contraceptive use among low-income women at risk of unintended pregnancy
			 declined significantly between 1994 and 2001, from 92 percent to 86
			 percent.
				(6)By
			 helping couples avoid unintended pregnancy, Medicaid-funded and Title X
			 contraceptive services are highly cost-effective, and every public dollar spent
			 on family planning saves $3 in the cost of pregnancy-related care alone.
				(7)Abortion rates
			 decreased among higher income women but increased among low income women
			 between 1994 and 2001, and a low income woman is more than 4 times as likely to
			 have an abortion as her higher income counterpart.
				(8)“Cannot afford a
			 baby” is the second most frequently cited reason women choose to have an
			 abortion; 73 percent of women having abortions cited this reason as a
			 contributing factor.
				(b)PurposeThe
			 purpose of this Act is to provide a comprehensive initiative to—
				(1)reduce the
			 abortion rate by reducing the number of unintended pregnancies and supporting
			 women facing unplanned pregnancies;
				(2)prevent unintended
			 pregnancies from occurring in the first place—
					(A)by reducing teen pregnancy through
			 education, after-school and other programs, and involving parents; and
					(B)by extending
			 Medicaid family planning services to more low-income women; and
					(3)support pregnant women, new parents, and
			 their children, through measures that address domestic violence and sexual
			 assault, provide health care services, information about pregnancy, and other
			 supportive services for pregnant women, and provide supportive services for new
			 parents.
				3.DefinitionsFor purposes of this Act:
			(1)The term
			 Secretary means the Secretary of Health and Human Services.
			(2)The term State includes the 50
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin
			 Islands, and any other territory or possession of the United States.
			4.Eligibility of
			 Indian tribes for awards
			(a)In
			 generalIn the case of
			 programs carried out pursuant to this Act that make awards of grants,
			 cooperative agreements, or contracts, Indian tribes are eligible for awards
			 under the programs in accordance with such criteria as the Secretary may
			 establish.
			(b)DefinitionsFor
			 purposes of this Act, the term Indian tribe has the meaning given
			 such term in section 4 of the Indian Self-Determination and Education
			 Assistance Act.
			IEducation Programs
			 for Preventing Teen Pregnancies
			101.FindingsThe Congress finds as follows:
				(1)The United States
			 has the highest teen pregnancy rate and teen birth rate among comparable
			 countries, costing the United States at least $7,000,000,000 annually.
				(2)About one out of
			 three young women in America become pregnant before they reach the age of
			 20.
				(3)Teenagers account
			 for nearly one of every five abortions.
				(4)Teen pregnancy has
			 serious consequences for young women, their children, and communities as a
			 whole. Too-early childbearing increases the likelihood that a young woman will
			 drop out of high school and that she and her child will live in poverty.
				(5)Statistically, the
			 sons of teen mothers are more likely to end up in prison. The daughters of teen
			 mothers are more likely to end up teen mothers too.
				(6)Teens that grow up
			 in disadvantaged economic, social, and family circumstances are more likely to
			 engage in risky behavior and have a child during adolescence.
				(7)Eight in 10 girls
			 and six in 10 boys report that they wish they had waited until they were older
			 to have sex.
				102.Education
			 programs for preventing teen pregnancies
				(a)In
			 generalThe Secretary shall make grants to local educational
			 agencies, State and local public health agencies, and nonprofit private
			 entities for the purpose of carrying out projects to provide education on
			 preventing teen pregnancies.
				(b)Preference in
			 making grantsIn making grants under subsection (a), the
			 Secretary shall give preference to applicants that will carry out the projects
			 under such subsection in communities for which the rate of teen pregnancy is
			 significantly above the average rate of such pregnancies.
				(c)Certain
			 requirementsA grant may be made under subsection (a) only if the
			 applicant for the grant meets the following conditions with respect to the
			 project involved:
					(1)The applicant
			 agrees that information provided by the project on pregnancy prevention will be
			 age-appropriate, factually and medically accurate and complete, and
			 scientifically-based.
					(2)The applicant
			 agrees that the project will prevent teen pregnancies by—
						(A)encouraging teens to delay sexual activity
			 and providing educational services and interventions, including information
			 about contraception for sexually active teens or teens at risk of becoming
			 sexually active that meets the requirements of paragraph (1);
						(B)educating both
			 young men and women about the responsibilities and pressures that come along
			 with parenting;
						(C)helping parents
			 communicate with teens about sexuality; or
						(D)teaching young
			 people responsible decision-making.
						(d)Matching
			 funds
					(1)In
			 generalWith respect to the costs of the project to be carried
			 out under subsection (a) by an applicant, a grant may be made under such
			 subsection only if the applicant agrees to make available (directly or through
			 donations from public or private entities) non-Federal contributions toward
			 such costs in an amount that is not less than 25 percent of such costs ($1 for
			 each $3 of Federal funds provided in the grant).
					(2)Determination of
			 amount contributedNon-Federal contributions required in
			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(e)Supplementation
			 of fundsAn applicant to which a grant is made under subsection
			 (a) for a fiscal year shall use the grant to supplement and not supplant funds
			 that would otherwise be available to the applicant for carrying out the purpose
			 described in such subsection.
				(f)Evaluation of
			 projectsThe Secretary shall establish criteria for the
			 evaluation of projects under subsection (a). A grant may be made under such
			 subsection only if the applicant involved—
					(1)agrees to conduct
			 evaluations of the project in accordance with such criteria;
					(2)agrees to submit
			 to the Secretary such reports describing the results of the evaluations as the
			 Secretary determines to be appropriate; and
					(3)submits to the
			 Secretary, in the application under subsection (g), a plan for conducting the
			 evaluations.
					(g)Application for
			 grantA grant may be made under subsection (a) only if an
			 application for the grant is submitted to the Secretary and the application is
			 in such form, is made in such manner, and contains such agreements, assurances,
			 and information, including the agreements under subsections (c) through (f) and
			 the plan under subsection (f)(3), as the Secretary determines to be necessary
			 to carry out this section.
				(h)Report to
			 CongressNot later than April 1, 2012, the Secretary shall submit
			 to the Congress a report describing the extent to which projects under
			 subsection (a) have been successful in reducing the rate of teen pregnancies in
			 the communities in which the projects have been carried out.
				(i)DefinitionsFor
			 purposes of this section:
					(1)The term
			 age-appropriate, with respect to the information in pregnancy
			 prevention, means topics, messages, and teaching methods suitable to particular
			 ages or age groups of children and adolescents, based on developing cognitive,
			 emotional, and behavioral capacity typical for the age or age group.
					(2)The term
			 factually and medically accurate and complete means verified or
			 supported by the weight of research conducted in compliance with accepted
			 scientific methods and—
						(A)published in
			 peer-reviewed journals, where applicable; or
						(B)comprising
			 information that leading professional organizations and agencies with relevant
			 expertise in the field recognize as accurate, objective, and complete.
						(3)The term
			 local educational agency has the meaning given such term in
			 section 9101 of the Elementary and Secondary Education Act of 1965.
					(j)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $20,000,000 for each of the fiscal years
			 2008 through 2012.
				IIReauthorization
			 of Certain After-School Programs
			201.FindingsThe Congress finds as follows:
				(1)The likelihood of
			 teens having sex for the first time increases with the number of unsupervised
			 hours teens have during a week.
				(2)After-school
			 programs can reduce teen risky behavior. Teenage girls who play sports, for
			 instance, are more likely to delay sex and have fewer partners and less likely
			 to become pregnant.
				(3)After-school
			 programs can help prevent teen pregnancy by advancing good decision-making
			 skills and providing teens with health education and positive role models in a
			 supervised setting.
				202.Reauthorization
			 of certain after-school programs
				(a)21st century
			 community learning centersSection 4206 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7176) is amended—
					(1)in paragraph (5),
			 by striking and;
					(2)in paragraph (6),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(7)$2,750,000,000 for
				fiscal year 2008; and
							(8)$2,750,000,000 for
				fiscal year
				2009.
							.
					(b)Carol M. White
			 physical education programSection 5401 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241) is amended by adding at the
			 end the following:
					
						(7)$755,000,000 for
				fiscal year 2008, of which $80,000,000 is for carrying out subpart 10.
						(8)$755,000,000 for
				fiscal year 2009, of which $80,000,000 is for carrying out subpart
				10.
						.
				(c)Federal TRIO
			 programsSection 402A(f) of the Higher Education Act of 1965 (20
			 U.S.C. 1070a–11(f)) is amended by striking $700,000,000 for fiscal year
			 1999, and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $883,000,000 for fiscal year 2008 and such
			 sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				(d)GearupSection
			 404H of the Higher Education Act of 1965 (20 U.S.C. 1070a–28) is amended by
			 striking $200,000,000 for fiscal year 1999 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years and inserting
			 $350,000,000 for fiscal year 2008 and such sums as may be necessary for
			 each of the 5 succeeding fiscal years.
				IIITeen Pregnancy
			 Prevention Incentive Grants
			301.Teen pregnancy
			 prevention incentive grantsSection 403(a)(2) of the Social Security Act
			 (42 U.S.C. 603(a)(2)) is amended to read as follows:
				
					(2)Incentive grants
				to prevent teen pregnancy
						(A)Grants to
				eligible states
							(i)In
				general
								(I)Fiscal year
				2008; grants to states with compliant plansFor fiscal year 2008,
				each State that meets the requirements of clause (ii) shall be eligible to
				receive from the Secretary for such year a grant in an amount determined under
				subparagraph (B)(i)(I).
								(II)Subsequent
				fiscal years; grants to high-achieving states with compliant
				plansFor each of the fiscal years 2009 through 2012, each
				high-achieving State that meets the requirements of clause (ii) shall be
				eligible to receive from the Secretary for such year a grant in an amount
				determined under subparagraph (B)(i)(II).
								(III)High-achieving
				stateFor purposes of this
				paragraph, the term high-achieving State, with respect to a year,
				means a State that has achieved an annual decline in the teen pregnancy rate
				for the State as compared to the preceding year (or the most recent year for
				which data is available) which exceeds the national average rate of
				decline.
								(ii)Submission of
				plan; requirementsA plan meets the requirements of this clause
				if the plan describes—
								(I)the State’s
				numerical goal for reducing teen pregnancy and teen births;
								(II)the strategies to
				be used to achieve such goal;
								(III)the efforts the
				State will make to involve young men, as well as young women, in delaying
				pregnancy and parenting;
								(IV)efforts to
				involve parents and other caretakers; and
								(V)efforts to reach
				communities or populations experiencing rates of teen pregnancy above the State
				average.
								(iii)Set-aside for
				grants to Indian tribesAn amount equal to 1.5 percent of the
				amount appropriated in subparagraph (G) for a fiscal year shall be reserved for
				awarding grants to Indian tribes under this paragraph in such manner, and
				subject to such requirements, as the Secretary, in consultation with such
				tribes, determines appropriate.
							(iv)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, the Commonwealth of Puerto Rico, the United States
				Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands.
							(B)Amount of
				grant
							(i)In
				generalThe amount of a grant under subparagraph (A)(i) to an
				eligible State for a fiscal year shall be the following amount, as
				applicable:
								(I)For fiscal year 2008, the amount that bears
				the same ratio to the amount appropriated in subparagraph (G) for such fiscal
				year as the proportion of births in the State to teens under age 20 bears to
				the number of such births in all eligible States in the most recent year for
				which data is available.
								(II)For each of
				fiscal years 2009 through 2012, the amount that bears the same ratio to the
				amount appropriated in subparagraph (G) for such fiscal year as the proportion
				of teens under age 20 in the State bears to the number of such teens in all
				eligible States in the most recent year for which data is available.
								(ii)Determination
				of teen pregnancy ratesFor purposes of this paragraph, the teen
				pregnancy rate for a State shall be determined on the basis of the teen
				pregnancy rate per 1,000 women, ages 15 through 19, who reside in the State.
				Where teen pregnancy data is not available in a particular State, the Secretary
				may identify alternative sources of data.
							(C)Use of
				funds
							(i)In
				generalA State or Indian tribe shall use funds provided under a
				grant under this paragraph to implement teen pregnancy prevention strategies
				that meet the following requirements:
								(I)The strategies
				replicate or substantially incorporate the elements of one or more teen
				pregnancy prevention programs that have been proven effective (on the basis of
				rigorous scientific research) to—
									(aa)delay or decrease
				sexual intercourse or sexual activity;
									(bb)increase
				contraceptive use among sexually active teens; or
									(cc)reduce teenage
				pregnancy.
									(II)The strategies
				incorporate one or more of the following strategies for preventing teenage
				pregnancy:
									(aa)Encouraging
				teenagers to delay sexual activity.
									(bb)Sex
				and HIV education.
									(cc)Preventive health
				services.
									(dd)Youth development
				programs.
									(ee)Service learning
				programs.
									(ff)Helping parents
				communicate with teens.
									(gg)Outreach or media
				programs.
									(III)The strategies provide information that is
				age-appropriate, factually and medically accurate and complete, and
				scientifically-based.
								(D)Subgrant or
				contract recipientsA State to which a grant is made under this
				paragraph for a fiscal year may award subgrants or contracts to—
							(i)State or local nonprofit coalitions or
				organizations working to prevent teenage pregnancy;
							(ii)State, local, or
				tribal agencies;
							(iii)schools;
							(iv)entities that
				provide after-school programs;
							(v)nonprofit
				community or faith-based organizations; or
							(vi)other
				organizations designated by the State.
							(E)Supplementation
				of fundsA State to which a grant is made under this paragraph
				for a fiscal year shall use funds provided under the grant to supplement and
				not supplant funds that would otherwise be available to the State for
				preventing teen pregnancy.
						(F)Data
				reportingA State to which a grant is made under this paragraph
				for a fiscal year shall cooperate with the Secretary to collect information and
				report on outcomes of programs funded under the grant, as specified by the
				Secretary.
						(G)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated for making grants under this paragraph $20,000,000 for
				each of the fiscal years 2008 through 2012.
						(H)Evaluation
							(i)In
				generalThe Secretary shall, by grant or contract, gather and
				disseminate information on effective practices, programs, and strategies for
				reducing teen pregnancy rates that are used by States that receive grants under
				this paragraph in order to allow other States, and leaders in the area of teen
				pregnancy prevention, to learn from the experiences of successful States. The
				Secretary shall publish an interim and final report summarizing and
				synthesizing outcomes and lessons learned pursuant to such grants.
							(ii)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there is appropriated to the Secretary for the purpose of carrying out clause
				(i) $2,000,000 for fiscal year 2008, to remain available through fiscal year
				2013.
							.
			302.Establishing
			 national goal to prevent teen pregnancySection 905 of the Personal Responsibility
			 and Work Opportunity Reconciliation Act of 1996 (42 U.S.C. 710 note) is amended
			 to read as follows:
				
					905.Establishing
				national goal to prevent teen pregnancy
						(a)In
				generalNot later than 90
				days after the date of the enactment of this Act, the Secretary of Health and
				Human Services shall establish a national goal of reducing teen pregnancy by at
				least one-third over the subsequent ten years.
						(b)ReportNot later than 12 months after the date of
				the enactment of this Act, and annually thereafter, the Secretary of Health and
				Human Services shall report to Congress with respect to the progress that has
				been made in meeting the national goal established under subsection (a) and
				with respect to State-level progress on reducing teen
				pregnancy.
						.
			IVDemonstration
			 Grants to Encourage Creative Approaches to Teen Pregnancy Prevention
			401.Demonstration
			 grants to encourage creative approaches to teen pregnancy prevention
				(a)In
			 generalThe Secretary may make grants to several public or
			 nonprofit private entities for the purpose of assisting the entities in
			 demonstrating innovative approaches to prevent teen pregnancies.
				(b)Certain
			 approachesApproaches under subsection (a) may include approaches
			 such as the following:
					(1)Encouraging
			 teen-driven approaches to pregnancy prevention.
					(2)Exposing teens to
			 realistic simulations of the physical, emotional, and financial consequences of
			 pregnancy and parenting.
					(3)Facilitating
			 communication between parents and children, especially using programs that have
			 been evaluated and proven effective.
					(c)Matching
			 funds
					(1)In
			 generalWith respect to the costs of the project to be carried
			 out under subsection (a) by an applicant, a grant may be made under such
			 subsection only if the applicant agrees to make available (directly or through
			 donations from public or private entities) non-Federal contributions toward
			 such costs in an amount that is not less than 25 percent of such costs ($1 for
			 each $3 of Federal funds provided in the grant).
					(2)Determination of
			 amount contributedNon-Federal contributions required in
			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(d)Evaluation of
			 projectsThe Secretary shall establish criteria for the
			 evaluation of projects under subsection (a). A grant may be made under such
			 subsection only if the applicant involved—
					(1)agrees to conduct
			 evaluations of the project in accordance with such criteria;
					(2)agrees to submit to
			 the Secretary such reports describing the results of the evaluations as the
			 Secretary determines to be appropriate; and
					(3)submits to the
			 Secretary, in the application under subsection (e), a plan for conducting the
			 evaluations.
					(e)Application for
			 grantA grant may be made under subsection (a) only if an
			 application for the grant is submitted to the Secretary and the application is
			 in such form, is made in such manner, and contains such agreements, assurances,
			 and information, including the agreements under subsections (c) and (d) and the
			 plan under subsection (d)(3), as the Secretary determines to be necessary to
			 carry out this section.
				(f)Report to
			 CongressNot later than April 1, 2013, the Secretary shall submit
			 to the Congress a report describing the extent to which projects under
			 subsection (a) have been successful in reducing the rate of teen pregnancies in
			 the communities in which the projects have been carried out. Such reports shall
			 describe the various approaches used under subsection (a) and the effectiveness
			 of each of the approaches.
				(g)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $10,000,000 for each of the fiscal years
			 2008 through 2012.
				VNational Campaign
			 to Enlist Parents in Preventing Teen Pregnancy
			501.FindingsThe Congress finds as follows:
				(1)Teens with strong emotional attachments to
			 their parents are more likely to delay becoming sexually active. Seven out of
			 ten teens say that they are prepared to listen to things parents thought the
			 teens were not ready to hear.
				(2)Ninety percent of parents of teens report
			 that they know they should talk to their kids about sex but often don’t know
			 what to say, how to say it, or when to start the conversations.
				502.Establishment
			 of a national center for parents of adolescents; provision of challenge grants
			 for State and local programs
				(a)GrantThe
			 Secretary shall make one grant to a nationally recognized nonpartisan,
			 nonprofit organization that meets the requirements of this section to establish
			 and operate a national center for parents of adolescents to carry out the
			 purposes and activities described in subsections (b) and (c) (referred to in
			 this section as the Center).
				(b)RequirementsThe
			 Secretary may make a grant under this section only if—
					(1)the organization
			 focuses exclusively on preventing teen pregnancy and has at least 10 years of
			 experience in working with diverse sectors of society to reduce teen
			 pregnancy;
					(2)the organization
			 has a demonstrated ability to work with and provide assistance to a broad range
			 of individuals and entities, including teens, parents, the entertainment and
			 news media, State, tribal, and local organizations, networks of teen pregnancy
			 prevention practitioners, businesses, faith and community leaders, and
			 researchers;
					(3)the organization is
			 research-based and has capabilities in scientific analysis and evaluation;
			 and
					(4)the organization
			 has comprehensive knowledge and data about teen pregnancy prevention
			 strategies.
					(c)PurposesThe
			 purposes of the Center are to—
					(1)support parents in
			 their essential role in preventing teen pregnancy by equipping them with
			 information and resources to promote and strengthen communication with their
			 children about sex, values, and healthy relationships;
					(2)develop and
			 implement media campaigns to promote positive information and messages for
			 parents about how they can help address teen pregnancy; and
					(3)provide challenge
			 grants to States to promote parent education and involvement.
					(d)ActivitiesThe
			 Center shall carry out the purposes described in subsection (c) through the
			 following activities:
					(1)Providing
			 resources for parents and other adults (such as other family members, teachers,
			 coaches, mentors, and faith leaders) that help to foster strong connections
			 with children, including—
						(A)online access to
			 current research;
						(B)user-friendly
			 guides for parents;
						(C)practical tips and
			 advice from experts;
						(D)alerts about new
			 trends among teens;
						(E)suggestions for
			 how to use the entertainment media as a discussion-starter; and
						(F)information about
			 the rapidly-changing media environment of teens.
						In order to
			 efficiently reach and support parents, information shall be provided primarily
			 through technological means, including the Internet.(2)Using a portion of
			 the funds available through this section to develop and implement media
			 campaigns directly or through grants, contracts, or cooperative agreements with
			 other entities. They may include the production and distribution of printed
			 materials and messages for print media, television, and radio broadcast media,
			 the Internet, or such other new technology as may be appropriate for reaching
			 large numbers of parents and other adults involved in the lives of teens.
			 Special efforts shall be made to develop messages that are effective in
			 reaching fathers as well as mothers. To the extent possible, funds used to
			 develop and implement media campaigns under this subsection shall be matched
			 with non-Federal resources, including in-kind contributions, from public and
			 private entities. In addition, the Center shall provide consultation and serve
			 as a source of factual information to individuals and organizations in the
			 entertainment industry on issues related to teen pregnancy prevention that
			 highlights the role of parents.
					(3)Awarding challenge grants on a competitive
			 basis to States and Indian tribes. Applicants shall submit a plan for how they
			 would involve parents and other caregivers (such as grandparents, foster
			 parents and other guardians) in helping to reduce teen pregnancy through
			 activities such as—
						(A)workshops and town
			 hall meetings;
						(B)providing
			 information through employers, civic associations, community and faith-based
			 organizations, parent-teacher organizations, and other organizations that reach
			 large numbers of parents; and
						(C)innovative ways to
			 provide education and support for parents through online communities and
			 neighborhood-based activities.
						(e)Authorization of
			 appropriations
					(1)In
			 generalFor the purpose of carrying out this section, there is
			 authorized to be appropriated $15,000,000 for each of fiscal years 2008 through
			 2012.
					(2)Challenge
			 grantsOf the amount appropriated under paragraph (1) for a
			 fiscal year, not less than $5,000,000 shall be made available for challenge
			 grants under subsection (d)(3).
					VIClarification of
			 Continued Medicaid Coverage of Family Planning Services
			601.Clarification
			 of continued Medicaid coverage of family planning services
				(a)In
			 generalSection 1937(a)(1) of
			 the Social Security Act (42 U.S.C. 1396u–7(a)(1)) is amended by adding at the
			 end the following new subparagraph:
					
						(E)Coverage of
				family planning servicesThe
				State may only exercise the option under subparagraph (A) with respect to an
				individual if the State provides the individual, through the benchmark
				coverage, benchmark equivalent coverage, or directly under its State plan,
				medical assistance for family planning services and supplies (described in
				section 1905(a)(4)(C)) in at least the same amount, duration, and scope as
				would be provided if this section did not
				apply.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply as of the
			 first day of the first month that begins more than 30 days after the date of
			 the enactment of this Act.
				VIIExpanded
			 Medicaid Eligibility for Family Planning Services
			701.Expanded
			 Medicaid eligibility for family planning services
				(a)Coverage as
			 Mandatory Categorically Needy Group
					(1)In
			 generalSection 1902(a)(10)(A)(i) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(i)) is amended—
						(A)in subclause (VI),
			 by striking or at the end;
						(B)in subclause (VII),
			 by adding or at the end; and
						(C)by adding at the
			 end the following new subclause:
							
								(VIII)subject to
				subsection (dd)(3), who are described in subsection (dd) (relating to
				individuals who meet the income standards for pregnant
				women);
								.
						(2)Group
			 describedSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by adding at the end the following new subsection:
						
							(dd)(1)Individuals described in
				this subsection are individuals who—
									(A)meet at least the income eligibility
				standards established under the State plan as of May 1, 2006, for pregnant
				women or such higher income eligibility standard for such women as the State
				may establish; and
									(B)are not pregnant.
									(2)At the option of a State, individuals
				described in this subsection may include individuals who are determined to meet
				the income eligibility standards referred to in paragraph (1)(A) under the
				terms and conditions applicable to making eligibility determinations for
				medical assistance under this title under a waiver to provide the benefits
				described in clause (XV) of the matter following subparagraph (G) of section
				1902(a)(10) granted to the State under section 1115 as of May 1,
				2006.
								.
					(3)Limitation on
			 benefitsSection 1902(a)(10) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph
			 (G)—
						(A)by striking
			 and (XIV) and inserting (XIV); and
						(B)by inserting
			 , and (XV) the medical assistance made available to an individual
			 described in subsection (dd) who is eligible for medical assistance only
			 because of subparagraph (A)(10)(i)(VIII) shall be limited to family planning
			 services and supplies described in section 1905(a)(4)(C) and, at the State’s
			 option, medical diagnosis or treatment services that are provided in
			 conjunction with a family planning service in a family planning setting
			 provided during the period in which such an individual is eligible;
			 after cervical cancer.
						(4)Conforming
			 amendmentsSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
						(A)in clause (xii),
			 by striking or at the end;
						(B)in clause (xiii),
			 by adding or at the end; and
						(C)by inserting after
			 clause (xiii) the following:
							
								(xiv)individuals
				described in section
				1902(dd),
								.
						(b)Presumptive
			 eligibility
					(1)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by inserting after section 1920B the following:
						
							1920C.PRESUMPTIVE ELIGIBILITY FOR FAMILY PLANNING
		  SERVICES(a)State
				OptionA State plan approved under section 1902 may provide for
				making medical assistance available to an individual described in section
				1902(dd) (relating to individuals who meet the income eligibility standard for
				pregnant women in the State) during a presumptive eligibility period. In the
				case of an individual described in section 1902(dd) who is eligible for medical
				assistance only because of subparagraph (A)(10)(i)(VIII), such medical
				assistance may be limited to family planning services and supplies described in
				1905(a)(4)(C) and, at the State’s option, medical diagnosis or treatment
				services that are provided in conjunction with a family planning service in a
				family planning setting provided during the period in which such an individual
				is eligible.
								(b)DefinitionsFor
				purposes of this section:
									(1)Presumptive
				eligibility periodThe term presumptive eligibility
				period means, with respect to an individual described in subsection (a),
				the period that—
										(A)begins with the
				date on which a qualified entity determines, on the basis of preliminary
				information, that the individual is described in section 1902(dd); and
										(B)ends with (and
				includes) the earlier of—
											(i)the day on which a
				determination is made with respect to the eligibility of such individual for
				services under the State plan; or
											(ii)in the case of
				such an individual who does not file an application by the last day of the
				month following the month during which the entity makes the determination
				referred to in subparagraph (A), such last day.
											(2)Qualified
				entity
										(A)In
				generalSubject to subparagraph (B), the term qualified
				entity means any entity that—
											(i)is
				eligible for payments under a State plan approved under this title; and
											(ii)is
				determined by the State agency to be capable of making determinations of the
				type described in paragraph (1)(A).
											(B)RegulationsThe
				Secretary may issue regulations further limiting those entities that may become
				qualified entities in order to prevent fraud and abuse and for other
				reasons.
										(C)Rule of
				constructionNothing in this paragraph shall be construed as
				preventing a State from limiting the classes of entities that may become
				qualified entities, consistent with any limitations imposed under subparagraph
				(B).
										(c)Administration
									(1)In
				generalThe State agency shall provide qualified entities
				with—
										(A)such forms as are
				necessary for an application to be made by an individual described in
				subsection (a) for medical assistance under the State plan; and
										(B)information on how
				to assist such individuals in completing and filing such forms.
										(2)Notification
				requirementsA qualified entity that determines under subsection
				(b)(1)(A) that an individual described in subsection (a) is presumptively
				eligible for medical assistance under a State plan shall—
										(A)notify the State
				agency of the determination within 5 working days after the date on which
				determination is made; and
										(B)inform such
				individual at the time the determination is made that an application for
				medical assistance is required to be made by not later than the last day of the
				month following the month during which the determination is made.
										(3)Application for
				medical assistanceIn the case of an individual described in
				subsection (a) who is determined by a qualified entity to be presumptively
				eligible for medical assistance under a State plan, the individual shall apply
				for medical assistance by not later than the last day of the month following
				the month during which the determination is made.
									(d)PaymentNotwithstanding
				any other provision of this title, medical assistance that—
									(1)is furnished to an
				individual described in subsection (a)—
										(A)during a
				presumptive eligibility period;
										(B)by a entity that
				is eligible for payments under the State plan; and
										(2)is included in the
				care and services covered by the State plan, shall be treated as medical
				assistance provided by such plan for purposes of clause (4) of the first
				sentence of section
				1905(b).
									.
					(2)Conforming
			 amendments
						(A)Section
			 1902(a)(47) of the Social Security Act (42 U.S.C. 1396a(a)(47)) is amended by
			 inserting before the semicolon at the end the following: and provide for
			 making medical assistance available to individuals described in subsection (a)
			 of section 1920C during a presumptive eligibility period in accordance with
			 such section..
						(B)Section
			 1903(u)(1)(D)(v) of such Act (42 U.S.C. 1396b(u)(1)(D)(v)) is amended—
							(i)by
			 striking or for and inserting , for; and
							(ii)by
			 inserting before the period the following: , or for medical assistance
			 provided to an individual described in subsection (a) of section 1920C during a
			 presumptive eligibility period under such section.
							(c)Effective
			 date
					(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply as of the first
			 day of the first month that begins more than 30 days after the date of the
			 enactment of this Act.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					VIIIDisclosure of
			 Information for Abortion Services
			801.Disclosure of
			 information for abortion services
				(a)In
			 generalPrimary care clinics that receive Federal financial
			 assistance and provide abortion services shall obtain informed consent from the
			 pregnant woman seeking to have the abortion.
				(b)Informed
			 consentInformed consent
			 shall include:
					(1)Medically and
			 factually accurate information on the following:
						(A)How the abortion
			 procedure is performed.
						(B)Possible risks and
			 complications of the procedure to be performed versus carrying the pregnancy to
			 term.
						(2)At the woman's
			 request, information regarding alternatives to abortion including adoption and
			 information concerning public and private agencies that may provide the woman
			 with economic and other assistance to carry her pregnancy to term.
					(c)PreventionInformation about family planning services
			 and supplies shall also be offered.
				(d)Treatment of
			 patientsPrimary care clinics receiving Federal financial
			 assistance shall ensure that all patients are treated in a nonjudgmental manner
			 and are not subjected to indignity, humiliation, or breaches of
			 confidentiality.
				(e)DefinitionFor
			 purposes of this section, the term medically and factually
			 accurate, with respect to information, means the information is—
					(1)verified or
			 supported by the weight of research conducted in compliance with accepted
			 scientific methods; and
					(2)(A)published in
			 peer-reviewed journals where applicable; or
						(B)information that leading professional
			 organizations and agencies with relevant expertise in the field, such as the
			 American College of Obstetricians and Gynecologists, recognize as accurate and
			 objective.
						IXMedicaid and
			 SCHIP Coverage of Pregnant Women
			901.State option to
			 expand or add coverage of certain pregnant women under Medicaid and
			 SCHIP
				(a)Medicaid
					(1)Authority to
			 expand coverageSection 1902(l)(2)(A)(i) of the Social Security
			 Act (42 U.S.C. 1396a(l)(2)(A)(i)) is amended by inserting (or such
			 higher percent as the State may elect for purposes of expenditures for medical
			 assistance for pregnant women described in section 1905(u)(4)(A)) after
			 185 percent.
					(2)Enhanced
			 matching funds available if certain conditions metSection 1905
			 of the Social Security Act (42 U.S.C. 1396d) is amended—
						(A)in the fourth
			 sentence of subsection (b), by striking or subsection (u)(3) and
			 inserting , (u)(3), or (u)(4); and
						(B)in subsection
			 (u)—
							(i)by
			 redesignating paragraph (4) as paragraph (5); and
							(ii)by
			 inserting after paragraph (3) the following:
								
									(4)For purposes of
				the fourth sentence of subsection (b) and section 2105(a), the expenditures
				described in this paragraph are the following:
										(A)Certain pregnant
				womenIf the conditions described in subparagraph (B) are met,
				expenditures for medical assistance for pregnant women described in subsection
				(n) or under section 1902(l)(1)(A) in a family the income of which exceeds the
				effective income level (expressed as a percent of the poverty line and
				considering applicable income disregards) that has been specified under
				subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as of January 1,
				2007, but does not exceed the income eligibility level established under title
				XXI for a targeted low-income child.
										(B)ConditionsThe
				conditions described in this subparagraph are the following:
											(i)The State plans
				under this title and title XXI do not provide coverage for pregnant women
				described in subparagraph (A) with higher family income without covering such
				pregnant women with a lower family income.
											(ii)The State does
				not apply an effective income level for pregnant women that is lower than the
				effective income level (expressed as a percent of the poverty line and
				considering applicable income disregards) that has been specified under the
				State plan under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as
				of January 1, 2007, to be eligible for medical assistance as a pregnant
				woman.
											(C)Definition of
				poverty lineIn this subsection, the term poverty
				line has the meaning given such term in section
				2110(c)(5).
										.
							(3)Payment from
			 title XXI allotment for medicaid expansion costs; elimination of counting
			 medicaid child presumptive eligibility costs against title XXI
			 allotmentSection 2105(a)(1) of the Social Security Act (42
			 U.S.C. 1397ee(a)(1)) is amended—
						(A)in the matter
			 preceding subparagraph (A), by striking (or, in the case of expenditures
			 described in subparagraph (B), the Federal medical assistance percentage (as
			 defined in the first sentence of section 1905(b))); and
						(B)by striking
			 subparagraph (B) and inserting the following:
							
								(B)for the provision
				of medical assistance that is attributable to expenditures described in section
				1905(u)(4)(A);
								.
						(4)Additional
			 amendments to Medicaid
						(A)Eligibility of a
			 newbornSection 1902(e)(4) of the Social Security Act (42 U.S.C.
			 1396a(e)(4)) is amended in the first sentence by striking so long as the
			 child is a member of the woman’s household and the woman remains (or would
			 remain if pregnant) eligible for such assistance.
						(B)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) of the Social Security Act (42 U.S.C.
			 1396r–1(b)) is amended by adding at the end after and below paragraph (2) the
			 following flush sentence:
							
								The term ‘qualified provider’ includes a
				qualified entity as defined in section
				1920A(b)(3).
								.
						(b)SCHIP
					(1)CoverageTitle
			 XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding
			 at the end the following:
						
							2111.Optional
				coverage of targeted low-income pregnant women
								(a)Optional
				coverageNotwithstanding any other provision of this title, a
				State may provide for coverage, through an amendment to its State child health
				plan under section 2102, of pregnancy-related assistance for targeted
				low-income pregnant women in accordance with this section, but only if the
				State meets the conditions described in section 1905(u)(4)(B).
								(b)DefinitionsFor
				purposes of this title:
									(1)Pregnancy-related
				assistanceThe term pregnancy-related assistance has
				the meaning given the term child health assistance in section 2110(a) as if any
				reference to targeted low-income children were a reference to targeted
				low-income pregnant women, except that the assistance shall be limited to
				services related to pregnancy (which include prenatal, delivery, and postpartum
				services and services described in section 1905(a)(4)(C)) and to other
				conditions that may complicate pregnancy.
									(2)Targeted
				low-income pregnant womanThe term targeted low-income
				pregnant woman means a woman
										(A)during pregnancy
				and through the end of the month in which the 60-day period (beginning on the
				last day of her pregnancy) ends;
										(B)whose family
				income exceeds the effective income level (expressed as a percent of the
				poverty line and considering applicable income disregards) that has been
				specified under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as
				of January 1, 2007, to be eligible for medical assistance as a pregnant woman
				under title XIX but does not exceed the income eligibility level established
				under the State child health plan under this title for a targeted low income
				child; and
										(C)who satisfies the
				requirements of paragraphs (1)(A), (1)(C), (2), and (3) of section
				2110(b).
										(c)References to
				terms and special rulesIn the case of, and with respect to, a
				State providing for coverage of pregnancy-related assistance to targeted
				low-income pregnant women under subsection (a), the following special rules
				apply:
									(1)Any reference in
				this title (other than in subsection (b)) to a targeted low-income child is
				deemed to include a reference to a targeted low-income pregnant woman.
									(2)Any such reference
				to child health assistance with respect to such women is deemed a reference to
				pregnancy-related assistance.
									(3)Any such reference
				to a child is deemed a reference to a woman during pregnancy and the period
				described in subsection (b)(2)(A).
									(4)In applying
				section 2102(b)(3)(B), any reference to children found through screening to be
				eligible for medical assistance under the State Medicaid plan under title XIX
				is deemed a reference to pregnant women.
									(5)There shall be no
				exclusion of benefits for services described in subsection (b)(1) based on any
				preexisting condition and no waiting period (including any waiting period
				imposed to carry out section 2102(b)(3)(C)) shall apply.
									(6)Subsection (a) of
				section 2103 (relating to required scope of health insurance coverage) shall
				not apply insofar as a State limits coverage to services described in
				subsection (b)(1) and the reference to such section in section 2105(a)(1)(C) is
				deemed not to require, in such case, compliance with the requirements of
				section 2103(a).
									(7)In applying
				section 2103(e)(3)(B) in the case of a pregnant woman provided coverage under
				this section, the limitation on total annual aggregate cost-sharing shall be
				applied to the entire family of such pregnant woman.
									(d)Automatic
				enrollment for children born to women receiving pregnancy-related
				assistanceIf a child is born to a targeted low-income pregnant
				woman who was receiving pregnancy-related assistance under this section on the
				date of the child’s birth, the child shall be deemed to have applied for child
				health assistance under the State child health plan and to have been found
				eligible for such assistance under such plan or to have applied for medical
				assistance under title XIX and to have been found eligible for such assistance
				under such title, as appropriate, on the date of such birth and to remain
				eligible for such assistance until the child attains 1 year of age. During the
				period in which a child is deemed under the preceding sentence to be eligible
				for child health or medical assistance, the child health or medical assistance
				eligibility identification number of the mother shall also serve as the
				identification number of the child, and all claims shall be submitted and paid
				under such number (unless the State issues a separate identification number for
				the child before such period
				expires).
								.
					(2)Additional
			 allotments for providing coverage of pregnant women
						(A)In
			 generalSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd) is amended by adding at the end the
			 following new subsection:
							
								(i)Additional
				allotments for providing coverage of pregnant women
									(1)Appropriation;
				total allotmentFor the
				purpose of providing additional allotments to States under this title, there is
				appropriated, out of any money in the Treasury not otherwise appropriated, for
				each of fiscal years 2008 and 2009, $200,000,000.
									(2)State and
				territorial allotmentsIn
				addition to the allotments provided under subsections (b) and (c), subject to
				paragraphs (3) and (4), of the amount available for the additional allotments
				under paragraph (1) for a fiscal year, the Secretary shall allot to each State
				with a State child health plan approved under this title—
										(A)in the case of such a State other than a
				commonwealth or territory described in subparagraph (B), the same proportion as
				the proportion of the State’s allotment under subsection (b) (determined
				without regard to subsection (f)) to the total amount of the allotments under
				subsection (b) for such States eligible for an allotment under this paragraph
				for such fiscal year; and
										(B)in the case of a commonwealth or territory
				described in subsection (c)(3), the same proportion as the proportion of the
				commonwealth’s or territory’s allotment under subsection (c) (determined
				without regard to subsection (f)) to the total amount of the allotments under
				subsection (c) for commonwealths and territories eligible for an allotment
				under this paragraph for such fiscal year.
										(3)Use of
				additional allotmentAdditional allotments provided under this
				subsection are not available for amounts expended before October 1, 2007. Such
				amounts are available for amounts expended on or after such date for child
				health assistance for targeted low-income children, as well as for
				pregnancy-related assistance for targeted low-income pregnant women.
									(4)No payments
				unless election to expand coverage of pregnant womenNo payments may be made to a State under
				this title from an allotment provided under this subsection unless the State
				provides pregnancy-related assistance for targeted low-income pregnant women
				under this title, or provides medical assistance for pregnant women under title
				XIX, whose family income exceeds the effective income level applicable under
				subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 to a family of the
				size involved as of January 1,
				2008.
									.
						(B)Conforming
			 amendmentsSection 2104 of
			 the Social Security Act (42 U.S.C. 1397dd) is amended—
							(i)in
			 subsection (a), in the matter preceding paragraph (1), by striking
			 subsection (d) and inserting subsections (d) and
			 (i), after under this section,;
							(ii)in
			 subsection (b)(1), by striking subsection (d) and inserting
			 subsections (d) and (i) after Subject to paragraph
			 (4); and
							(iii)in
			 subsection (c)(1), by striking subsection (d) and inserting
			 subsections (d) and (i).
							(3)Presumptive
			 eligibility under title XXI
						(A)Application to
			 pregnant womenSection 2107(e)(1)(D) of the Social Security Act
			 (42 U.S.C. 1397gg(e)(1)) is amended to read as follows:
							
								(D)Sections 1920 and 1920A (relating to
				presumptive
				eligibility).
								.
						(B)Exception from
			 limitation on administrative expensesSection 2105(c)(2) of the Social Security
			 Act (42 U.S.C. 1397ee(c)(2)) is amended by adding at the end the following new
			 subparagraph:
							
								(C)Exception for
				presumptive eligibility expendituresThe limitation under subparagraph (A) on
				expenditures shall not apply to expenditures attributable to the application of
				section 1920 or 1920A (pursuant to section 2107(e)(1)(D)), regardless of
				whether the child or pregnant woman is determined to be ineligible for the
				program under this title or title
				XIX.
								.
						(4)Additional
			 amendments to title XXI
						(A)No cost-sharing
			 for pregnancy related servicesSection 2103(e)(2) of the Social
			 Security Act (42 U.S.C. 1397cc(e)(2)) is amended—
							(i)in
			 the heading, by inserting or pregnancy-related services after
			 preventive
			 services; and
							(ii)by
			 inserting before the period at the end the following: or for pregnancy
			 related services.
							(B)No waiting
			 periodSection 2102(b)(1)(B)
			 of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B)) is amended—
							(i)by striking , and at the end
			 of clause (i) and inserting a semicolon;
							(ii)by
			 striking the period at the end of clause (ii) and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(iii)may not apply a waiting period (including a
				waiting period to carry out paragraph (3)(C)) in the case of a targeted
				low-income pregnant
				woman.
									.
							(c)Effective
			 dateThe amendments made by
			 this section apply to items and services furnished on or after October 1, 2007,
			 without regard to whether regulations implementing such amendments have been
			 promulgated.
				(d)ConstructionNothing in this Act shall be construed as
			 affecting the regulation promulgated at Federal Register 61956 (October 2,
			 2002), relating to eligibility for prenatal care and other health services for
			 unborn children under SCHIP.
				902.Coordination
			 with the maternal and child health program
				(a)In
			 generalSection 2102(b)(3) of the Social Security Act (42 U.S.C.
			 1397bb(b)(3)) is amended—
					(1)in subparagraph
			 (D), by striking and at the end;
					(2)in subparagraph
			 (E), by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(F)that operations
				and activities under this title are developed and implemented in consultation
				and coordination with the program operated by the State under title V in areas
				including outreach and enrollment, benefits and services, service delivery
				standards, public health and social service agency relationships, and quality
				assurance and data
				reporting.
							.
					(b)Conforming
			 medicaid amendmentSection 1902(a)(11) of such Act (42 U.S.C.
			 1396a(a)(11)) is amended—
					(1)by striking
			 and before (C); and
					(2)by inserting
			 before the semicolon at the end the following: , and (D) provide that
			 operations and activities under this title are developed and implemented in
			 consultation and coordination with the program operated by the State under
			 title V in areas including outreach and enrollment, benefits and services,
			 service delivery standards, public health and social service agency
			 relationships, and quality assurance and data reporting.
					(c)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2008.
				903.Increase in
			 SCHIP income eligibility
				(a)Definition of
			 low-income childSection 2110(c)(4) of the Social Security Act
			 (42 U.S.C. 42 U.S.C. 1397jj(c)(4)) is amended by striking 200
			 and inserting 250.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to child health
			 assistance provided and allotments determined under section 2104 of the Social
			 Security Act (42 U.S.C. 1397dd) for fiscal years beginning with fiscal year
			 2008.
				904.Outreach
			 program to encourage those eligible for services to enrollThe Secretary shall make such funds
			 available as may be necessary to encourage eligible pregnant women to enroll
			 for services under this title.
			XTitle
			 X of Public Health Service Act
			1001.Short
			 titleThis title may be cited
			 as the Title X Family Planning Services Act of 2007.
			1002.Authorization
			 of appropriationsFor the
			 purpose of making grants and contracts under section 1001 of the Public Health
			 Service Act, there are authorized to be appropriated $700,000,000 for fiscal
			 year 2008, and such sums as may be necessary for each subsequent fiscal
			 year.
			XIPregnancy as
			 Preexisting Condition
			1101.Removal of
			 pregnancy as a preexisting condition under individual health insurance
			 coverage
				(a)In
			 generalTitle XXVII of the Public Health Service Act is amended
			 by inserting after section 2752 the following new section:
					
						2753.Preexisting
				condition exclusion not Applicable to pregnancyIndividual health insurance coverage, and a
				health insurance issuer offering individual health insurance coverage, may not
				impose any preexisting condition exclusion relating to pregnancy as a
				preexisting
				condition.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to coverage
			 provided on or after January 1, 2008.
				XIIIncreasing
			 Women’s Knowledge About Their Pregnancy
			1201.Grants to
			 health centers for purchase of ultrasound equipmentPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317L
			 the following:
				
					317L-1.Grants for
				the purchase or upgrade of ultrasound equipment
						(a)In
				generalThe Secretary may make grants for the purchase of
				ultrasound equipment. Such ultrasound equipment shall be used by the recipients
				of such grants to provide ultrasound examinations to pregnant women consenting
				to such services.
						(b)Eligibility
				requirementsAn entity may receive a grant under subsection (a)
				only if the entity meets the following conditions:
							(1)The entity is a
				health center eligible to receive a grant under section 330 of the Public
				Health Service Act (relating to community health centers, migrant health
				centers, homeless health centers, and public-housing health centers).
							(2)The entity agrees
				to comply with the following medical procedures:
								(A)Each pregnant
				woman upon whom the ultrasound equipment is used will be given the option of
				viewing the visual image of the fetus from the ultrasound examination and will
				be given the option of hearing a general anatomical and physiological
				description of the characteristics of the fetus.
								(B)Each pregnant woman upon whom the
				ultrasound equipment is used will be given the option of learning, according to
				the best medical judgment of the health professional performing the ultrasound
				examination, the approximate age of the embryo or fetus considering the number
				of weeks elapsed from the probable time of the conception of the embryo or
				fetus, based upon the information provided by the client as to the time of her
				last menstrual period, her medical history, a physical examination, or
				appropriate laboratory tests.
								(C)The ultrasound
				examinations will be performed by a health professional authorized under the
				law of the State involved to perform such examinations.
								(c)Application for
				grantA grant may be made under subsection (a) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				section.
						(d)Annual report to
				SecretaryA grant may be made under subsection (a) only if the
				applicant for the grant agrees to report on an annual basis to the Secretary,
				in such form and manner as the Secretary may require, on the ongoing compliance
				of the applicant with the eligibility conditions established in subsection
				(b).
						(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $3,000,000 for fiscal year 2008, and
				such sums as may be necessary for each of the fiscal years 2009 through
				2011.
						.
			1202.Services to
			 patients receiving positive test diagnosis for down syndrome or other
			 prenatally diagnosed condition
				(a)Findings and
			 purposes
					(1)FindingsThe
			 Congress finds as follows:
						(A)Pregnant women who
			 choose to undergo prenatal genetic testing should have access to timely,
			 scientific, and nondirective counseling about the conditions being tested for
			 and the accuracy of such tests, from health care professionals qualified to
			 provide and interpret these tests. Informed consent is a critical component of
			 all genetic testing.
						(B)A recent,
			 peer-reviewed study and two reports from the Centers for Disease Control and
			 Prevention on prenatal testing found a deficiency in the data needed to
			 understand the epidemiology of prenatally diagnosed conditions, to monitor
			 trends accurately, and to increase the effectiveness of health
			 intervention.
						(2)PurposesIt
			 is the purpose of this section, after the diagnosis of a fetus with Down
			 syndrome or other prenatally diagnosed conditions, to—
						(A)increase patient
			 referrals to providers of key support services for women who have received a
			 positive test diagnosis for Down syndrome, or other prenatally diagnosed
			 conditions, as well as to provide up-to-date, science-based information about
			 life-expectancy, development potential, and quality of life for a child born
			 with Down syndrome or other prenatally diagnosed condition;
						(B)provide networks
			 of support through a Centers for Disease Control and Prevention patient and
			 provider outreach program;
						(C)improve available
			 data by incorporating information directly revealed by prenatal testing into
			 existing State-based surveillance programs for birth defects and prenatally
			 diagnosed conditions; and
						(D)ensure that
			 patients receive up-to-date, scientific information about the accuracy of the
			 test.
						(b)Amendment to the
			 Public Health Service ActPart P of title III of the Public
			 Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
					
						399R.Support for
				patients receiving a positive test diagnosis of down syndrome or other
				prenatally diagnosed conditions
							(a)DefinitionsIn
				this section:
								(1)Down
				syndromeThe term Down syndrome refers to a
				chromosomal disorder caused by an error in cell division that results in the
				presence of an extra whole or partial copy of chromosome 21.
								(2)Health care
				providerThe term health care provider means any
				person or entity required by State or Federal law or regulation to be licensed,
				registered, or certified to provide health care services, and who is so
				licensed, registered, or certified.
								(3)Prenatally
				diagnosed conditionThe term prenatally diagnosed
				condition means any fetal health condition identified by prenatal
				genetic testing or prenatal screening procedures.
								(4)Prenatal
				testThe term prenatal test means diagnostic or
				screening tests offered to pregnant women seeking routine prenatal care that
				are administered on a required or recommended basis by a health care provider
				based on medical history, family background, ethnic background, previous test
				results, or other risk factors.
								(b)Information and
				support servicesThe Secretary, acting through the Director of
				the National Institutes of Health, the Director of the Centers for Disease
				Control and Prevention, or the Administrator of the Health Resources and
				Services Administration, may authorize and oversee certain activities,
				including the awarding of grants, contracts or cooperative agreements,
				to—
								(1)collect,
				synthesize, and disseminate current scientific information relating to Down
				syndrome or other prenatally diagnosed conditions; and
								(2)coordinate the
				provision of, and access to, new or existing supportive services for patients
				receiving a positive test diagnosis for Down syndrome or other prenatally
				diagnosed conditions, including—
									(A)the establishment
				of a resource telephone hotline and Internet Website accessible to patients
				receiving a positive test result;
									(B)the establishment
				of a clearinghouse of scientific information, including clinical course, life
				expectancy, development potential, and quality of life relating to Down
				syndrome or other prenatally diagnosed conditions;
									(C)the establishment
				of national and local peer-support programs;
									(D)the establishment
				of a national registry, or network of local registries, of families willing to
				adopt newborns with Down syndrome or other prenatally diagnosed conditions, and
				links to adoption agencies willing to place babies with Down syndrome or other
				prenatally diagnosed conditions, with families willing to adopt; and
									(E)the establishment
				of awareness and education programs for health care providers who provide the
				results of prenatal tests for Down syndrome or other prenatally diagnosed
				conditions, to patients, consistent with the purposes described in section
				1202(a)(2) of the Reducing the Need for Abortion and Supporting Parents
				Act.
									(c)Data
				collection
								(1)Provision of
				assistanceThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall provide assistance to State
				and local health departments to integrate the results of prenatal testing into
				State-based vital statistics and birth defects surveillance programs.
								(2)ActivitiesThe
				Secretary shall ensure that activities carried out under paragraph (1) are
				sufficient to extract population-level data relating to national rates and
				results of prenatal testing.
								(d)Provision of
				information by providersUpon receipt of a positive test result
				from a prenatal test for Down syndrome or other prenatally diagnosed conditions
				performed on a patient, the health care provider involved (or his or her
				designee) shall provide the patient with the following:
								(1)Up-to-date,
				scientific, written information concerning the life expectancy, clinical
				course, and intellectual and functional development and treatment options for a
				fetus diagnosed with or child born with Down syndrome or other prenatally
				diagnosed conditions.
								(2)Referral to
				supportive services providers, including information hotlines specific to Down
				syndrome or other prenatally diagnosed conditions, resource centers or
				clearinghouses, and other education and support programs as described in
				subsection (b)(2).
								(e)Privacy
								(1)In
				generalNotwithstanding subsections (c) and (d), nothing in this
				section shall be construed to have any effect on laws or policies that protect
				the confidentiality of medical information on a patient. Notwithstanding such
				subsections, nothing in this section shall be construed to permit or require
				the collection, maintenance, or transmission, without the health care provider
				obtaining the prior, written consent of the patient, of—
									(A)health information
				or data that identify a patient, or with respect to which there is a reasonable
				basis to believe the information could be used to identify the patient
				(including a patient’s name, address, healthcare provider, or hospital);
				and
									(B)data that are not
				related to the epidemiology of the condition being tested for.
									(2)GuidanceNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall establish guidelines concerning the implementation of paragraph (1) and
				subsection (d).
								(f)Reports
								(1)Implementation
				reportNot later than 2 years after the date of enactment of this
				section, and every 2 years thereafter, the Secretary shall submit a report to
				Congress concerning the implementation of the guidelines described in
				subsection (e)(2).
								(2)GAO
				reportNot later than 1 year after the date of enactment of this
				section, the Government Accountability Office shall submit a report to Congress
				concerning the effectiveness of current healthcare and family support programs
				serving as resources for the families of children with disabilities.
								(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of the fiscal years 2008 through
				2012.
							.
				XIIIPreventing
			 Domestic Violence and Sexual Assault
			1301.Separate
			 program to identify and treat pregnant women and new mothers who are victims of
			 domestic violence, dating violence, sexual assault, or stalking
				(a)AllotmentsFor
			 the purpose described in subsection (b), the Secretary shall, for fiscal year
			 2008 and each subsequent fiscal year, allot to each State that has transmitted
			 an application for the fiscal year under section 505(a) of the Social Security
			 Act an amount equal to the product of—
					(1)the amount
			 appropriated under subsection (d) for the fiscal year; and
					(2)the percentage
			 determined for the State under section 502(c)(1)(B)(ii) of such Act.
					(b)PurposeThe purpose of an allotment under
			 subsection (a) with respect to a State is to enable the State to better
			 identify and treat pregnant women and mothers of children up to one year old
			 who are victims of domestic violence, dating violence, sexual assault, or
			 stalking through training health care professionals and behavioral and public
			 health staff how to identify, assess, treat, and refer such women. Such
			 training shall include—
					(1)identifying
			 patients of clients experiencing domestic violence, dating violence sexual
			 assault, or stalking;
					(2)assessing the
			 immediate and short-term safety of the patient or client, the impact of the
			 abuse on the health of the patient, and assisting the patient in developing a
			 plan to promote his or her safety;
					(3)examining and
			 treating such patients or clients within the scope of the health professional’s
			 discipline, training, and practice (including providing medical advice
			 regarding the dynamics and nature of domestic violence, dating violence sexual
			 assault, or stalking);
					(4)maintaining
			 complete medical or forensic records that include the documentation of the
			 examination, treatment given, and referrals made, and recording the location
			 and nature of the victim’s injuries, and establishing mechanisms to ensure the
			 privacy and confidentiality of those medical records;
					(5)referring the
			 patient or client to public and private nonprofit entities that provide
			 services for such victims; and
					(6)ensuring that all
			 services are provided in a linguistically and culturally relevant
			 manner.
					(c)Application of
			 provisions
					(1)In
			 generalSections 503, 507, and 508 of the Social Security Act
			 apply to allotments under subsection (a) to the same extent and in the same
			 manner as such sections apply to allotments under section 502(c) of such
			 Act.
					(2)Secretarial
			 discretionSections 505 and 506 of the Social Security Act apply
			 to allotments under subsection (a) to the extent determined by the Secretary to
			 be appropriate.
					(d)Authorization of
			 AppropriationsFor the purpose of making allotments under
			 subsection (a), there is authorized to be appropriated $4,000,000 for each of
			 the fiscal years 2008 through 2012.
				1302.Additional
			 authorization of appropriations for public campaign to increase public
			 awarenessSection 403(b) of
			 Public Law 109–162 (119 Stat. 3023) is amended by striking such
			 sums and all that follows and inserting the following:
			 $5,000,000 for fiscal year 2008, and such sums as may be necessary for
			 each of the fiscal years 2009 through 2012..
			XIVSupport for
			 Pregnant and Parenting Students
			1401.Support
			 services for students of institutions of higher education
				(a)In
			 generalThe Secretary may
			 make grants to public institutions of higher education to carry out
			 demonstration projects for the purpose of providing services to assist both
			 students who have decided to carry their pregnancies to term, including those
			 anticipating adoption, and parenting students in continuing their studies and
			 graduating.
				(b)Certain
			 requirements for granteesA grant may be made under subsection
			 (a) only if the institution of higher education involved agrees that the
			 institution—
					(1)will provide the
			 services through on-campus facilities; and
					(2)will submit to the
			 Secretary, for each fiscal year for which the grant is provided, a report
			 describing the activities carried out under the grant and the effects of the
			 activities on the students involved.
					(c)Application for
			 grantA grant may be made under subsection (a) only if an
			 application for the grant is submitted to the Secretary and the application is
			 in such form, is made in such manner, and contains such agreements, assurances,
			 and information as the Secretary determines to be necessary to carry out this
			 section.
				(d)Limitations on
			 amount of grantA grant under subsection (a) for a fiscal year
			 may not be made in an amount exceeding $25,000.
				(e)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $500,000 for each of the fiscal years
			 2008 through 2012.
				1402.Child care
			 access means parents in school program
				(a)Minimum
			 grantSection 419N(b)(2)(B)
			 of the Higher Education Act of 1965 (20 U.S.C. 1070e(b)(2)(B)) is amended by
			 striking $10,000 and inserting $30,000.
				(b)Definition of
			 low-income studentSection 419N(b)(7) of such Act is amended to
			 read as follows:
					
						(7)Definition of
				low-income studentFor the
				purpose of this section, the term low-income student means a
				student who—
							(A)is eligible to
				receive a Federal Pell Grant for the fiscal year for which the determination is
				made; or
							(B)would otherwise be
				eligible to receive a Federal Pell Grant for the fiscal year for which the
				determination is made, except that the student fails to meet the requirements
				of—
								(i)section 401(c)(1)
				because the student is enrolled in a graduate or first professional course of
				study; or
								(ii)section 484(a)(5)
				because the student is in the United States for a temporary
				purpose.
								.
				(c)Authorization of
			 appropriationsSection
			 419N(g) of such Act is amended by striking $45,000,000 for fiscal year
			 1999 and inserting $75,000,000 for fiscal year
			 2008.
				XVFederally-Funded
			 Homes for Pregnant and Parenting Women
			1501.Counseling
			 requirementsWith respect to
			 any program of grants that is administered by the Secretary and whose purposes
			 include providing funds for group homes for pregnant and parenting women, the
			 Secretary shall require as a condition of making such grants that the entities
			 operating the group homes provide to such women, upon request—
				(1)adoption
			 counseling; and
				(2)counseling on
			 parenting skills.
				1502.Treatment of
			 pregnant and parenting womenOrganizations that provide group homes for
			 pregnant and parenting women and receive Federal financial assistance shall
			 ensure that all residents are treated in a nonjudgmental manner and are not
			 subject to indignity and humiliation.
			XVIExpansion of
			 Adoption Credit and Adoption Assistance Programs
			1601.Expansion of
			 adoption credit and adoption assistance programs
				(a)Increase in
			 dollar limitation
					(1)Adoption
			 credit
						(A)In
			 generalParagraph (1) of section 23(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (3) of section 23(a) of such Code
			 (relating to $10,000 credit for adoption of child with special needs regardless
			 of expenses) is amended
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Conforming
			 amendment to inflation adjustmentSubsection (h) of section 23 of
			 such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(h)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2008, each of the dollar amounts in subsections (a)(3) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(2)Adoption
			 assistance programs
						(A)In
			 generalParagraph (1) of section 137(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (2) of section 137(a) of such Code
			 (relating to $10,000 exclusion for adoption of child with special needs
			 regardless of expenses) is amended—
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Conforming
			 amendment to inflation adjustmentSubsection (f) of section 137
			 of such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(f)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2008, each of the dollar amounts in subsections (a)(2) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar amount,
				multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(b)Credit made
			 refundable
					(1)Credit moved to
			 subpart relating to refundable creditsThe Internal Revenue Code
			 of 1986 is amended—
						(A)by redesignating
			 section 36 as section 37,
						(B)by redesignating
			 section 23, as amended by subsection (a), as section 36, and
						(C)by moving section
			 36 (as so redesignated) from subpart A of part IV of subchapter A of chapter 1
			 to the location immediately before section 37 (as so redesignated) in subpart C
			 of part IV of subchapter A of chapter 1.
						(2)Conforming
			 amendments
						(A)Section
			 24(b)(3)(B) of such Code is amended by striking sections 23 and
			 and inserting section.
						(B)Section 25(e)(1)(C)
			 of such Code is amended—
							(i)in
			 clause (i) by striking 23, 25D, and inserting
			 25D, and
							(ii)in
			 clause (ii) by striking 23,.
							(C)Section 25B(g)(2)
			 of such Code is amended by striking and section 23.
						(D)Section 25D(c)(2)
			 of such Code is amended by striking 23, 24, and inserting
			 24.
						(E)Section 26(a)(1)
			 of such Code is amended by striking 23, 24, and inserting
			 24.
						(F)Section 36 of such
			 Code, as so redesignated, is amended—
							(i)by
			 striking paragraph (4) of subsection (b), and
							(ii)by
			 striking subsection (c).
							(G)Section 137 of
			 such Code is amended—
							(i)in
			 subsection (d) by striking section 23(d) and inserting
			 section 36(d), and
							(ii)in
			 subsection (e) by striking section 23 and inserting
			 section 36.
							(H)Section 904(i) of
			 such Code is amended by striking 23, 24, and inserting
			 24.
						(I)Section
			 1016(a)(26) is amended by striking 23(g) and inserting
			 36(g).
						(J)Section 1400C(d)
			 of such Code is amended by striking 23,.
						(K)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code of
			 1986 is amended by striking the item relating to section 23.
						(L)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
						(M)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
							
								
									Sec. 36. Adoption expenses.
									Sec. 37. Overpayments of
				tax.
								
								.
						(c)Modifications
			 made by egtrra to adoption credit made permanentTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by section 202 of such Act.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				XVIIProviding
			 Support to New Parents
			1701.Increased
			 support for WIC program
				(a)FindingsCongress
			 finds the following:
					(1)The special
			 supplemental nutrition program for women, infants, and children (WIC)
			 authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786)
			 serves over 8,000,000 women, infants, and children.
					(2)Half of all infants
			 in the United States and 1 in 4 young children under age 5 get crucial health
			 and nutrition benefits from the WIC Program.
					(3)It is estimated
			 that every dollar spent on WIC results in between $1.92 and $4.21 in Medicaid
			 savings for newborns and their mothers.
					(4)The WIC program
			 has been proven to increase the number of women receiving prenatal care, reduce
			 the incidence of low birth weight and fetal mortality, reduce anemia, and
			 enhance the nutritional quality of the diet of mothers and children.
					(5)The WIC program’s essential, effective
			 nutrition services include nutrition assessment, counseling and education,
			 obesity prevention, breastfeeding support and promotion, prenatal and pediatric
			 health care referrals and follow-up, spousal and child abuse referral, drug and
			 alcohol abuse referral, immunization screening, assessment and referral, and a
			 host of other services for mothers and children.
					(6)One in 10 people
			 eligible to participate in the WIC program are unable to receive WIC
			 services.
					(b)Authorization of
			 appropriationsSection
			 17(g)(1)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(g)(1)(A)) is
			 amended to read as follows:
					
						(A)AuthorizationAmounts
				are authorized to be appropriated to carry out this section as follows:
							(i)$5,388,000,000 for fiscal year 2008, of
				which $15,000,000 is for breast-feeding peer counselors, $14,000,000 is for
				infrastructure needs, and $30,000,000 is for management information
				systems.
							(ii)Such sums as may
				be necessary for fiscal year
				2009.
							.
				1702.Nutritional
			 support for low-income parentsSection 5(c)(2) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(c)(2)) is amended by striking “30 percentum” and inserting
			 “85 percentum”.
			1703.Increased
			 funding for the Child Care and Development Block Grant program
				(a)Authorization of
			 appropriationsSection 658B
			 of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is
			 amended to read as follows:
					
						658B.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subchapter $2,350,000,000 for
				fiscal year 2008 and such sums as may be necessary for fiscal years 2008
				through
				2012.
						.
				(b)Conforming
			 amendmentSection 658E(c)(3)(D) of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9858c(c)(3)(D)) is amended by striking
			 1997 through 2002 and inserting 2008 through
			 2012.
				1704.Teenage or
			 first-time mothers; free home visits by registered nurses for education on
			 health needs of infants
				(a)In
			 generalThe Secretary may make grants to local health departments
			 to provide to eligible mothers, without charge, education on the health needs
			 of their infants through visits to their homes by registered nurses.
				(b)Eligible
			 mother
					(1)In
			 generalFor purposes of subsection (a), a woman is an eligible
			 mother if, subject to paragraph (2), the woman—
						(A)is the mother of
			 an infant who is not more than 12 months of age; and
						(B)(i)the woman was under the
			 age of 20 at the time of birth; or
							(ii)the infant referred to in
			 subparagraph (A) is the first child of the woman.
							(2)Additional
			 requirements for certain mothersIn the case of a woman described
			 in paragraph (1)(B)(ii) who is 20 years of age or older, the woman is an
			 eligible mother for purposes of subsection (a) only if the woman meets such
			 standards in addition to the applicable standards under paragraph (1) as the
			 local health department involved determines to be appropriate.
					(c)Certain
			 requirementsA grant may be made under subsection (a) only if the
			 applicant involved agrees as follows:
					(1)The program
			 carried out under such subsection by the applicant will be designed to instill
			 in eligible mothers confidence in their abilities to provide for the health
			 needs of their newborns, including through—
						(A)providing
			 information on child development; and
						(B)soliciting
			 questions from the mothers.
						(2)The registered
			 nurses who make home visits under subsection (a) will, as needed, provide
			 referrals for health and social services.
					(3)The period during
			 which the visits will be available to an eligible mother will not be fewer than
			 six months.
					(4)An eligible mother
			 will not receive more than one visit each month during the period in which such
			 visits are available to the woman.
					(d)Authorized
			 services
					(1)RequirementsA
			 grant may be made under subsection (a) only if the applicant involved agrees
			 that the following services will be provided by registered nurses in home
			 visits under subsection (a):
						(A)Information on
			 child health and development, including suggestions for child-developmental
			 activities that are enjoyable for parents and children.
						(B)Advice on
			 parenting, including information on how to develop a strong parent-child
			 relationship.
						(C)Information on
			 resources about parenting, including identifying books and videos that are
			 available at local libraries.
						(D)Information on
			 upcoming parenting workshops in the local region.
						(E)Information on
			 programs that facilitate parent-to-parent support services.
						(F)Factually and
			 medically accurate and complete information about contraception.
						(G)In the case of an
			 eligible mother who is a student, information on resources that may assist the
			 mother in completing the educational courses involved.
						(2)Additional
			 servicesA grant under subsection (a) may be expended to provide
			 services during home visits under such subsection in addition to the services
			 specified in paragraph (1).
					(e)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $3,000,000 for fiscal year 2008.
				1705.Grants for
			 increasing public awareness of resources available to women preparing for child
			 birth
				(a)GrantsThe Secretary may make grants to States to
			 increase public awareness of resources available to women preparing for child
			 birth and to new parents.
				(b)Use of
			 fundsThe Secretary may make a grant to a State under this
			 section only if the State agrees to use the grant for the following:
					(1)Identification of
			 resources available to pregnant women who have decided to carry their
			 pregnancies to term or to new parents, or both.
					(2)Conducting an
			 advertising campaign to increase public awareness of such resources.
					(3)Establishing and
			 maintaining a toll-free telephone line to direct people to—
						(A)organizations that
			 provide support services for pregnant women who have decided to carry their
			 pregnancies to term;
						(B)adoption centers;
			 and
						(C)organizations that
			 provide support services to new parents.
						(c)ProhibitionThe
			 Secretary shall prohibit each State receiving a grant under this section from
			 using the grant to direct people to an organization or adoption center that is
			 for-profit.
				(d)Identification
			 of resourcesThe Secretary shall require each State receiving a
			 grant under this section to make publicly available by means of the Internet
			 (electronic and paper form) a list of the following:
					(1)The resources
			 identified pursuant to subsection (b)(1).
					(2)The organizations
			 and adoption centers to which people are directed pursuant to an advertising
			 campaign or telephone line funded under this section.
					(e)Authorization of
			 AppropriationsThe Secretary shall make such funds available as
			 may be necessary to carry out the activities of this section.
				XVIIICollecting and
			 Reporting Abortion Surveillance Data
			1801.Grants for
			 collection and reporting of abortion surveillance data
				(a)GrantsThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, may make grants to States for collecting and reporting abortion
			 surveillance data.
				(b)Reporting
			 requirement
					(1)In
			 generalThe Secretary may make a grant to a State under this
			 section only if the State agrees to submit a report in each of fiscal years
			 2009 and 2011 on the State’s abortion surveillance data.
					(2)ContentsEach
			 report submitted by a State under this section shall, with respect to the
			 preceding 2 fiscal years, include the number and demographic characteristics of
			 women obtaining abortions in the State.
					(3)ConfidentialityFor purposes of grants under this section,
			 a State may not collect names as part of abortion data. Each report submitted
			 by a State under this section shall report all data in the aggregate and shall
			 not report any individually identifiable information.
					(c)Report to
			 congressNot later than the end of fiscal year 2011, the
			 Secretary shall submit a report to the Congress on the abortion surveillance
			 data reported to the Secretary under this section.
				(d)Authorization of
			 AppropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2008
			 through 2011.
				1802.Report on
			 reasons why women choose to have an abortion
				(a)In
			 generalThe Secretary shall
			 enter into an agreement with the Institute of Medicine to study the reasons why
			 women choose to have an abortion. The Secretary shall ensure that a report from
			 the Institute describing the findings of the study is submitted to the Congress
			 not later than January 10, 2011. Names may not be collected for purposes of the
			 study.
				(b)Authorization of
			 AppropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2008
			 through 2011.
				
